Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 09/20/2019 has been reviewed.
Claims 1-20 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9710814.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-20 of U.S. Patent No. 9710814 can also be interpreted as claimed features as claimed in the claims 1-20 of the present application. Furthermore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 of U.S. Patent No. 9710814 to arrive at the claims 1-20 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(Step 1)The claim(s) recite(s) a method (claims 1-7), a system (claims 8-14) and non-transitory computer-readable medium (claims 15-20). 
(Step 2A1-Judicial Exception?)The limitation of “receiving, by a computer comprising a processor and a memory, a reopen penalty associated with a topic; receiving, by the computer, a closed ticket associated with the topic and a communication between an end user and an entity; monitoring, by the computer, one or more channels for one or more communications associated with the topic between the end user and the entity; in response to detecting at least one communication associated with the topic between the end user and the entity, generating, by the computer, an open ticket associated with the topic and the at least one communication between the end user and the entity; calculating, by the computer, a score for the end user using a scoring equation comprising the reopen penalty; and associating, by the computer, the score for the end user with the open ticket”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/manual process but for the recitation of generic computer components. That is, other than reciting “by a processor…computer,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “determining” in the context of this claim encompasses the user manually perform the process. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or manually 
(Step 2A2-Practical Application?)This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform “receiving, …a reopen penalty associated with a topic; receiving,… a closed ticket associated with the topic and a communication between an end user and an entity; monitoring, … one or more channels for one or more communications associated with the topic between the end user and the entity; in response to detecting at least one communication associated with the topic between the end user and the entity, generating, …an open ticket associated with the topic and the at least one communication between the end user and the entity; calculating, …a score for the end user using a scoring equation comprising the reopen penalty; and associating, …the score for the end user with the open ticket”. The processor in performing the steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of the steps) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
(Step 2B-Inventive Concept?)The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2-20 are likewise rejected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20120323623 to Navin Sabharwal (hereinafter “Sabharwal”).
As to claim 1, Sabharwal teaches a method of customer management, comprising (computer implemented method in a computer system comprising processor and non-transitory computer readable medium, par. 0020-0022): 
receiving, by a computer comprising a processor and a memory, a reopen penalty associated with a topic (Table 1, par. 0022-0026, 0038-0040, reopen penalty associated with a class of incident tickets); 
receiving, by the computer, a closed ticket associated with the topic and a communication between an end user and an entity (Table 1, par. 0022-0026, 0038-0041, closed ticket or resolved incident ticket information); 
monitoring, by the computer, one or more channels for one or more communications associated with the topic between the end user and the entity (Table 1, par. 0022-0026, 0038-0041, monitoring processes associated with ticket for Performance Data and Score); 
in response to detecting at least one communication associated with the topic between the end user and the entity, generating, by the computer, an open ticket associated with the topic and the at least one communication between the end user and the entity (Table 1, par. 0022-0026, 0029, 0038-
calculating, by the computer, a score for the end user using a scoring equation comprising the reopen penalty (Table 1, par. 0022-0026, 0029, 0038-0041, calculating and associate score with respect to Assignee A, Assignee B); and 
associating, by the computer, the score for the end user with the open ticket (Table 1, par. 0022-0026, 0029, 0038-0041, calculating and associate score with respect to Assignee).
As to claim 2, Sabharwal teaches the method of claim 1, further comprising: receiving, by the computer, an expected response time and a response delay penalty for the topic; calculating, by the computer, an actual response time of the at least one communication between the end user and the entity; and when the actual response time exceeds the expected response time, applying, by the computer, the response delay penalty to the score of the end user (Table 1, par. 0038-0041, applying penalty to score based on resolve time).
As to claim 3, Sabharwal teaches the method of claim 2, further comprising: receiving, by the computer, an expected resolve time and an overage penalty for the topic; calculating, by the computer, an actual resolve time of the at least one communication between the end user and the entity; and when the actual resolve time exceeds the expected resolve time, applying, by the computer, the overage penalty to the score of the end user (Table 1, par. 0038-0041, applying penalty to score based on resolve time).
As to claim 4, Sabharwal teaches the method of claim 3, further comprising: receiving, by the computer, an evaporation period and an evaporation period value; calculating, by the computer, an amount of time elapsing between the actual resolve time and a current time; and when the amount of time elapsing between the actual resolve time and the current time is greater than the evaporation period, applying, by the computer, the evaporation period value to the score of the end user (Table 1, 
As to claim 5, Sabharwal teaches the method of claim 4, wherein the expected response time comprises a first expected response time for a first channel of the one or more channels and a second expected response time for a second channel of the one or more channels, wherein the first expected response time is not the same as the second expected response time (par. 0026, 0034, 0038-0041, Table 1, variation of time in resolving an incident ticket).
As to claim 6, Sabharwal teaches the method of claim 5, further comprising: closing, by the computer, the open ticket, wherein a time period elapsing between an opening of the open ticket and a closing of the open ticket is the actual resolve time (par. 0034, 0038-0041, Table 1, monitoring time to resolve an incident ticket).
As to claim 7, Sabharwal teaches the method of claim 6, wherein the scoring equation comprises one or more weighting factors (par. 0034, 0035, i.e. “the function applies predetermined weights to the performance metrics and computes a sum of the weighted performance metrics”).
Regarding claim 8-14, is essentially the same as claims 1-7, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168